Exhibit EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of , 2009, between Mass Hysteria Entertainment Company, Inc., a Nevada corporation (the “Corporation”), and Daniel Grodnik (the “Employee”). Introduction The Corporation wishes to retain the services of the Employee and the Employee wishes to be employed by the Corporation, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Employment.The Employee and the Corporation hereby agree upon the terms and conditions of employmenthereinafter set forth. 2.Term.The term of this Agreement shall commence on the date hereof and continue until , 2014 (the “Term”), unless sooner terminated as herein provided including termination under any of the subsections described in paragraph 9, 10 or 11. 3.Duties.The Employee shall serve as Chief Executive Officer of the Corporation, in which capacities he shall be responsible for directing the operations and strategy of the Corporation and its subsidiaries and such other duties consistent with such position as the Board of Directors of the Corporation (the “Board”) shall determine from time to time.Without limiting the foregoing, the Employee shall consult with the Board with respect to determining the Corporation’s business strategies.The Employee shall receive no additional compensation for any services rendered as a Director in the event he is simultaneously employed by the Corporation and serving as a director of the Corporation. Employee will also serve as temporary Chief Financial Officer until such officer is located and engaged. 4.Compensation. (a)Salary.For all services rendered by the Employee pursuant to this Agreement, during the term of this Agreement the Corporation shall pay the Employee a salary at the annual rate of $360,000,(which amount shall be automatically increased by ten percent (10%) when and if the Corporation’srevenues, based on the trailing twelve months on a pro forma basis, exceed $1,000,000)during the term of this Agreement.The Board in its sole discretion may further increase said salary from time to time.Payments hereunder shall be made at the same frequency as payments made to other employees of the Corporation.In exercising such discretion, the Board of Directors shall, not less than once each year, assess the Employee’s performance relative to performance criteria discussed by the Board with the Employee and adopted by the Board at the beginning of such year. (b)Bonus.At any time, at the sole discretion of the Board, the Corporation may grant to the Employee a bonus in such amount and in such form, as it deems appropriate.In addition, the Employee will earn a bonus as follows:two percent (2%) of the gross worldwide theatrical box office sales (as reported by Daily Variety) on each theatrically released Mass Hysteria motion picture. (c)Equity.The Employee shall be granted an employee stock option to purchase common stock in an amount equal to 20,000,000 shares at an exercise price of $0.07 per share.The options shall vest equally over a 5 year period (4,000,000 shares per year).Each series of optionsshall survive for 24 months following vesting, and may be exercised all or in part by employee, and each shall include a “cashless feature.”. 1 (d)Addition Allowance.The Employee shall be also entitled to a payment of seventy five thousand dollars ($75,000) in the event that the Corporation produces any film during the Term with a budget of greater than $2,000,000 and less than $5,000,000 and shall be entitled to a payment of one hundred thousand dollars ($100,000) in the event that the Corporation produces any film during the Term with a budget of greater than $5,000,000.Such allowance shall be paid no later than three (3) months following the release of the branded Mass Hysteria movie.This additional allowance is only paid on theatrically released branded Mass Hysteria movies. 5.Full Time; Best Efforts.During the term of this Agreement, the Employee shall use his best efforts to promote the interests of the Corporation and shall devote his full time and efforts to its business and affairs.The Employee shall not engage in any other activity that could reasonably be expected to interfere with the performance of his duties, responsibilities and services hereunder. 6.Expenses.The Employee is authorized to incur reasonable expenses for promoting the business of the Corporation, including expenses for entertainment, travel and similar items.The Corporation will reimburse the Employee for appropriate expenses upon the Employee’s presentation of an itemized account of such expenditures.The Corporation shall at all times retain access to the records maintained by Employee relative to reimbursable expenses. 7.Benefits.During the Term of this Agreement, the Employee shall be entitled to, and the Corporation shall provide the following benefits in addition to those specified in Section 4: (a)Vacation.The
